                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,

               Plaintiff,

v.                                                    No. CV 18-436 MV/CG

DANCAR ENERGY
CONSTRUCTION, LLC, et al.,

               Defendants.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court having conferred with counsel about a

mutually-convenient date, time, and location. IT IS HEREBY ORDERED that a status

conference will be held by telephone on January 23, 2020, at 2:30 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
